Citation Nr: 0604310	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-34 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
a bilateral foot disorder.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a travel board hearing at the RO in August 2004.  
A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
This law redefines the obligations of VA to the appellant 
with respect to claims for VA benefits and applies to this 
remand.

The Board notes that during his August 2004 Board hearing, 
the veteran testified that he received Social Security 
Administration (SSA) disability benefits.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
VA's duty to assist includes obtaining medical records that 
supported an SSA award of disability benefits.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 369-70 (1992).  Those records and 
the SSA disability determination should be requested and 
associated with the veteran's claims file.  

Further, the Board notes that during his August 2004 Board 
hearing, the veteran testified that he was to receive 
treatment from the VA medical center in September 2004 for 
his bilateral foot disorder.  Review of the claims folder 
reveals that these medical records are not associated with 
the claims folder.  The Board finds that these medical 
records should be obtained and associated with the claims 
folder.  Moreover, the veteran testified that soon after 
discharge from service, he received treatment at the 
Birmingham, Alabama VA medical center for his bilateral foot 
disorder.  These records should also be obtained and 
associated with the veteran's claims folder.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The RO should attempt to obtain 
copies of VA outpatient medical records 
pertaining to the veteran from the 
Birmingham, Alabama, VA medical center 
from February 1977 to February 2002, and 
medical records dated in September 2004.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain the records, a notation to that 
effect should be inserted in the file.  
The veteran is also to be notified of 
unsuccessful efforts in this regard.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


